Citation Nr: 1206063	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a lumbar spine disorder.

2.  Entitlement to service connection for multiple joint pain (fibromyalgia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claim for service connection for a lumbar spine disorder and denied service connection for fibromyalgia.  

Although the RO declined to reopen service connection for a lumbar spine disorder in the September 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The matter of entitlement to service connection for a lumbar spine disorder, based on de novo review, and the issue of service connection for fibromyalgia are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1980 RO decision denied service connection for a lumbar spine disorder.

2.  The evidence associated with the claims file subsequent to the September 1980 RO decision regarding the claim for service connection for a lumbar spine disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1980 RO decision that denied service connection for a lumbar spine disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim (for service connection for lumbar spine disorder), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

New and Material Evidence - Legal Criteria

In a September 1980 rating decision, the RO denied the Veteran's claims for service connection for a lumbar spine disorder.  The Veteran was properly notified of the September 1980 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Lumbar Spine Disorder

The evidence of record at the time of the September 1980 RO decision included statements from the Veteran and the Veteran's service treatment records.  Service treatment records reflected treatment for back pain and the Veteran reported back pain at the March 1980 service separation examination; however, the Veteran's spine was evaluated as normal.  

In the September 1980 RO decision, the RO denied service connection for a lumbar spine disorder, finding a lack of evidence of a lumbar spine disorder noted at the service separation examination and finding a lack of competent evidence showing that the Veteran's current lumbar spine disability was related to any disease or injury incurred in service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred a lumbar spine disorder in service or that there is competent evidence relating the Veteran's current lumbar spine disorder to an in-service disease or injury.

Briefly reviewing the evidence received since the September 1980 RO decision, in a September 2006 VA treatment record, the Veteran reported low back pain since military service.  In the July 2008 VA examination, the Veteran reported a back injury in service in 1977 due to a motor vehicle accident (MVA).  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the September 2006 and July 2008 statements indicated that the Veteran experienced a low back injury in service and low back pain symptoms since service.  

Based on this additional evidence, the Board finds that the evidence received since the September 1980 RO decision regarding the Veteran's respective claim for service connection for a lumbar spine disorder is new and material, as it relates to the unestablished fact of in-service injury or disease that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for a lumbar spine disorder must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to reopen service connection for a lumbar spine disorder is granted.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claims for service connection for a lumbar spine disorder and service connection for fibromyalgia.  Specifically, the Veteran should be given an additional VA medical examination to determine the nature and etiology of any current lumbar spine disorder and fibromyalgia.

The Veteran's service treatment records reflect that the Veteran reported low back pain in service.  In a March 1979 service treatment record, the Veteran reported low back pain from side to side.  In an October 1979 service treatment record, the Veteran reported pain in the lower back.  In a  November 1979 service treatment record, the Veteran reported low back pain.  In a January 1980 service treatment record, the Veteran reported lower back pain.  At the March 1980 service separation examination, the Veteran reported recurrent low back pain.  

The Veteran's service treatment records also reflect that the Veteran reported multiple joint pains in service.  The reported in-service low back symptoms have been discussed above.  In a July 1978 service treatment record, the Veteran reported pain on the left and right side of the body.  In a February 1979 service treatment record, the Veteran reported a stinging sensation in both feet.  In a March 1979 service treatment record, the Veteran reported pain in both knees for three years.  In a November 1979 service treatment record, the Veteran reported leg and ankle pain that radiated to the thigh.  

In a June 2008 VA medical examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The VA examiner also reported that the Veteran's symptoms were compatible with a diagnosis of fibromyalgia syndrome.  In the June 2008 VA opinion, the VA examiner opined that he could not render an opinion on whether the current lumbar spine disability was related to service without resorting to speculation.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The June 2008 VA examiner opined that he could not render an opinion without resorting to speculation.  The U.S. Court of Appeals for Veterans Claims (Court) has made it clear that such an opinion is inadequate except in limited circumstances.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  The June 2008 VA examiner also did not discuss the service records reflecting treatment for low back pain in service.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Therefore, the Board finds the May 2009 VA medical examiner's opinion to lack probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed lumbar spine disability and fibromyalgia and military service, in particular the reported low back pain and reported multiple joint pain in service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported multiple joint pain in service, the current diagnosis of fibromyalgia, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current fibromyalgia is causally related to active service.  

The Board also finds that, in this case, VA's duty to assist in the development of the claim has been not satisfied as additional records may exist which have not been obtained.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service treatment (medical) records; treatment and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2011).  

The record indicates that the Veteran filed for Social Security Administration (SSA) disability benefits.  In a June 2006 VA treatment record, the Veteran reported that she had filed for SSA disability benefits.  In an August 2007 VA treatment record, the Veteran reported that she had filed for SSA disability benefits.  

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the SSA records are potentially pertinent to the Veteran's claims because the disabilities that gave rise to SSA disability are not indicated, so it cannot be determined at this point the significance of the SSA records, including whether they involve the lumbar spine or fibromyalgia.  Accordingly, upon remand, the RO should attempt to obtain a copy of any decision granting or denying SSA disability benefits and all supporting medical documentation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder. 

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.  

3.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's lumbar spine disability.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the multiple reports of low back pain in service.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

4.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's fibromyalgia.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current fibromyalgia began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the multiple reports of joint pain in service.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

5.  Thereafter, the RO should readjudicate the issues of service connection for a lumbar spine disorder and fibromyalgia.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


